DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 07/26/2022 is acknowledged. Claim 13 is canceled, and therefore claims 12 and 14-21 remain pending and are the claims examined below. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 06/10/2022 Office action are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of ALRIC et al. (US 2014/0363671; of record). 
As to claim 12: ALFSON discloses a method for additively manufacturing a wiring harness 10 from a composite material ([0002]); specifically, fabricating a harness 10 using an additive manufacturing process (i.e., a generative manufacturing method), such as an extrusion process, for creating a sheath 18 around conductors 14 (i.e., electrical cables) and functional elements 20 ([0022]; FIG. 5). Therefore, ALFSON reads on the claimed method of wrapping electrical cables.
ALFSON further discloses one or print heads 22 (i.e., nozzle) being couple to a support 24, e.g., to a robotic arm, a gantry, or a hybrid arm/gantry arrangement (i.e., manipulator), that is capable of moving head(s) 22 in multiple directions during discharge of harness 10 ([0022]; FIG. 5); where the print head 22, support 24, and print bed 34 are considered an additive manufacturing system 38 (i.e., apparatus) ([0039]; FIG. 5). Moreover, ALFSON discloses print head 22 being configured to receive or otherwise contain the matrix material M, the reinforcement R, conductors 14, and/or functional elements 20 ([0023]). The matrix material M stored inside print head 22 disclosed by ALFSON is used to coat any number of continuous conductors 14 and/or reinforcements R, wherein the coated reinforcements R make up walls of sheath 18 surrounding conductors 14 (i.e., extruding from the nozzle around the electrical cables a strand of the plastic material to form directly on the cables a tubular sheath of the plastic material spacedly surrounding the cables) ([0022]; [0024]); and the matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 ([0024]). 
Additionally, ALFSON discloses the matrix material M being a structural type of matrix material, e.g., a conventional UV curable liquid resin (i.e., a curable liquid plastic material), such as an acrylated epoxy, (i.e., a radiation-cross-linkable acrylate polymer as the main constituent) used in the majority of making the harness 10 ([0033]); consequently, ALFSON reads on the claimed supplying to a nozzle a fluent and curable plastic material having a radiation-cross linkable, acrylate polymer as its main constituent; extruding from the nozzle around the electrical cables a strand of the plastic material to form directly on the cables a tubular sheath of the plastic material spacedly surrounding the cables; and curing and hardening the plastic material of the tubular sheath. 
ALFSON discloses extruding from the nozzle around the electrical cables a strand of the plastic material to form directly on the cables a tubular sheath of the plastic material spacedly surrounding the cables; though, ALFSON fails to explicitly disclose, in a single embodiment, the claimed extruding from the nozzle around the electrical cables a strand of the plastic material while moving the nozzle around the cables to form directly on the cables a succession of adjoining spiral shaped layers together forming a tubular sheath of the plastic material spacedly surrounding the cable. ALFSON also fails to explicitly disclose the claimed curable plastic material having a grafted-acrylate as its main constituent. 
However, ALFSON does teach an embodiment in which conductors 14 may be discharged from print head 22 prior to fabrication of sheath 18; such that, conductors 14 may be coated with matrix material M and at least partially cured, if desired, to hold conductors 14 in a particular location and/or orientation in preparation for subsequent sheathing ([0025]). The additive manufacturing process in ALFSON being either an extrusion process or a pultrusion process ([0026]), where during the pultrusion process, the print head 22 can be rotated and/or rotationally oscillated such that at least the reinforcements R have spiraling and/or woven arrangement, and the spiral- and/or weave-related parameters may be selectively varied to thereby vary characteristics (e.g., stiffness, strength, weight, etc.) of the resulting harness 10 at particular axial locations ([0029]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the embodiments/examples taught by ALFSON such that the claimed “extruding from the nozzle around the electrical cables a strand of the plastic material while moving the nozzle around the cables to form directly on the cables a succession of adjoining spiral shaped layers together forming a tubular sheath of the plastic material spacedly surrounding the cable” is met. ALFSON recognizes doing so to be advantageous as a spiraling arrangement of the reinforcements R facilitates increased tension related strength in multiple different directions ([0029]). 
As discussed above, ALFSON discloses ALFSON discloses the matrix material M being a structural type of matrix material, e.g., a conventional UV curable liquid resin (i.e., a curable liquid plastic material), such as an acrylated epoxy, (i.e., a radiation-cross-linkable acrylate polymer as the main constituent) used in the majority of making the harness 10 ([0033]); though, ALFSON fails to explicitly disclose the claimed curable plastic material having a grafted-acrylate as its main constituent. 
However, ALRIC teaches an electric cable comprising an elongated electrical conductor surrounded by a polymeric layer, a thermoplastic layer of a grafted polymer material, and the polymeric composition comprising at least one polyolefin and a compound intended to be grafted to the polyolefin comprising at least one epoxy group a single reactive functional group capable of grafting to the polyolefin ([0001]; [0009]; [0022]). ALRIC further teaches the term “polyolefin” to generally mean a olefin polymer of the olefin homopolymer or copolymer type ([0060]), and it being preferable to use an ethylene polymer ([0061]) including ethylene and butyl acrylate copolymers (EBAs), ethylene and methyl acrylate copolymers (EMAs) and ethylene and 2-hexylethyl acrylate copolymers (2 HEAs) ([0062]); where a polymer material grafted with epoxy groups is obtained (i.e., a grafted acrylate polymer, the grafted acrylate polymer containing an epoxy-functionalized acrylate monomers functionalized by grafting) ([0099]; [0114]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the polymer material grafted with epoxy groups (i.e., curable plastic material having a radiation-cross linkable grafted-acrylate polymer as its main constituent) taught by ALRIC into ALFSON. ALRIC recognizes doing so to be beneficial as the polymeric layer covering the cable makes it possible to significantly limit the deterioration mechanism known as ‘water treeing’ and therefore prevents the breakdown of the electric cable making power transmission network more reliable ([0006]; [0007]; [0012]; [0014]).
As to claim 14: ALFSON and ALRIC remain as applied above. ALFSON, modified by ALRIC, further read on the claimed wherein the grafted-acrylate polymer contains hydroxy-, carboxyl- or epoxy-functionalized acrylate monomers (see the rejection of claim 12). 
As to claim 15: ALFSON and ALRIC remain as applied above. ALFSON, modified by ALRIC, further read on the claimed matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 ([0024]; FIG. 5), equivalent to the claimed step of physically treating the plastic material with UV radiation. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of ALRIC et al. (US 2014/0363671; of record) and further in view of MAYUMI et al. (US 2016/0230005; of record). ALFSON and ALRIC teach the subject matter of claim 15 above under 35 USC 103.
As to claim 16: ALFSON and ALRIC remain as applied above. ALFSON, modified by ALRIC, teach the matrix material M being cured by one or more cure enhancers, e.g., UV lights and/or ultrasonic emitters, 28 ([0024]; FIG. 5); though, modified ALFSON fails to explicitly disclose the claimed wherein the UV radiation has a wavelength range between 200nm to 600nm. 
However, MAYUMI teaches a UV-curable composition for use in forming a printing material such as shape-forming material for 3D printing ([0014]; [0026]). MAYUMI teaches the UV-curable composition comprising component A, component B, component C, and component D ([0016]-[0020]); where component C is an effective amount of a photoactive platinum complex curing catalyst ([0019]; [0021]). The photoactive platinum complex curing catalyst taught by MAYUMI is used in the invention such that when it is activated by irradiation with light, it has a catalytic action that promotes additional reactions between component A, component B and component D (i.e., photoinitiator) ([0046]). Moreover, MAYUMI teaches it being desirable for the UV-curable composition to be cured by exposing the UV-curable composition to UV radiation in the wavelength range of 200nm to 500nm ([0056]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the UV radiation wavelength range taught by MAYUMI into modified ALFSON. MAYUMI acknowledges doing so to be advantageous as it results in a UV-curable composition for use in forming a printing material such as shape-forming material for 3D printing that retains high strength and largely suppresses heat-induced expansion and shrinkage enabling printing at a high dimensional accuracy ([0026]).     
As to claim 17: ALFSON, ALRIC and MAYUMI remain as applied above. ALFSON, modified by ALRIC and MAYUMI, further read on the claimed wherein the radiation has a dose of more than 20 mJ/cm2 up to about 800 mJ/cm2 (see [0056] of MAYUMI), for similar motivation discussed in the rejection of claim 16. 

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over ALFSON et al. (US 2019/0164662; of record, the filing date of 11/30/2017 constitutes ALFSON as prior art) in view of ALRIC et al. (US 2014/0363671; of record) and further in view of KOTANI (US 2018/014776; of record).
As to claim 18: ALFSON and ALRIC remain as applied above and therefore read on the claimed method of wrapping electrical cables, the method comprising: supplying to ta nozzle a fluent and curable plastic material having a radiation-cross-linkable, grafted-acrylate polymer as its main constituent; extruding from the nozzle around the electrical cables a strand of the plastic material while moving the nozzle around the cables to apply thereto a succession of adjoining spiral-shaped layers together forming a tubular sheath of the plastic material spacedly surrounding the cables; and curing and hardening the plastic material of the tubular sheath (see the rejection of claim 12 above). 
ALFSON, modified by ALRIC, teaches the sheath 18 being fabricated from at least a matrix material M, where the matrix material M includes any type of material that is curable; for example, cationic epoxies (i.e., photoinitiator) ([0019]). ALFSON states that the sheath 18 is also fabricated from a reinforcement R that is at least partially coated in the matrix material M, the reinforcement R including chopped and/or continuous fibers such as carbon fibers, vegetable fibers, wood fibers, mineral fivers, glass fibers, metallic wires, and optical tubes (i.e., fillers) ([0020]). Furthermore, ALFSON discloses that the transparency of the sheath 18 may be affected by both a transparency of the reinforcements R embedded in the matrix material, such that a transparent matrix coating applied to carbon fibers may result in a generally opaque material (i.e., dyes), whereas a transparent matrix coating applied to glass fibers may remain generally transparent ([0020]); where the transparent sections of sheath 18 allow for visual observation of conductors 14 and/or functional elements 20 inside of sheath 18 ([0019]). Though, ALFSON fails to explicitly disclose the claimed fluent and curable plastic material having a color dye as its main constituent. 
However, KOTANI teaches a method for producing photocured three-dimensional stereoscopic shaped objects (title); where the three-dimensional stereoscopic shaped object can also be used for various coating applications such as a covering material of wiring harness or cables ([0123]; [0148]). KOTANI further teaches including additives such as pigments and coloring agents in the photocurable resin composition ([0091]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the coloring agents included in the photocurable resin composition taught by KOTANI into ALFSON. KOTANI recognizes doing so to be beneficial as it allows for the adjustment of various physical properties of the photocurable resin composition or the shape object to be obtained ([0091]). 
As to claim 19: ALFSON, ALRIC and KOTANI remain as applied above. ALFSON, modified by ALRIC and KOTANI, further teach the sheath 18 being fabricated from at least a matrix material M, where the matrix material M includes any type of material that is curable; for example, cationic epoxies (i.e., photoinitiator) ([0019]). ALFSON states that the sheath 18 is also fabricated from a reinforcement R that is at least partially coated in the matrix material M, the reinforcement R including chopped and/or continuous fibers such as carbon fibers, vegetable fibers, wood fibers, mineral fivers, glass fibers, metallic wires, and optical tubes (i.e., fillers) ([0020]). Consequently, modified ALFSON reads on the claimed wherein the plastic material in addition to the radiation-cross linkable grafted-acrylate is a polymer also including a photoinitiator and fillers. 
As to claim 20: ALFSON, ALRIC and KOTANI remain as applied above. ALFSON, modified by ALRIC and KOTANI, further read on the claimed wherein the photoinitiator is contained in the plastic material in an amount of 0.01 to 10 parts per 100 parts of the radiation-cross linkable grafted-acrylate polymer (KOTANI – [0186]), for similar motivation discussed in the rejection of claim 18 above.
As to claim 21: ALFSON, ALRIC and KOTANI remain as applied above. ALFSON, modified by ALRIC and KOTANI, further read on the claimed wherein the filler is contained to 0.1 to 60 parts per 100 parts of the radiation-cross linkable polymer (KOTANI – [0186]), for similar motivation discussed in the rejection of claim 18 above.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743